                 Case 3:19-cv-05857-TSZ Document 73 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
         MARK RICKNER and HEIDI RICKNER,
 8                             Plaintiffs,
                                                               C19-5857 TSZ
 9          v.
                                                               MINUTE ORDER
10       ALLSTATE INSURANCE COMPANY,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Defendant’s motion for summary judgment, docket no. 54, is DENIED.
14
   Defendant Allstate Insurance Company has not met its burden of establishing an absence
   of genuine disputes of material fact and entitlement to judgment as a matter of law. See
15
   Fed. R. Civ. P. 56(a). 1
16

17
     1
       Plaintiffs’ motion, docket no. 64, to strike Pierce County Sheriff incident reports submitted by
18   defendant in support of its motion, see Exs. C–F to Leid Decl. (docket no. 56), is STRICKEN as
     moot. Even if the statements in the reports are considered for the truth of the matters asserted,
19   they do not, alone or in combination with other evidence, demonstrate, as a matter of law, that
     plaintiffs “intentionally concealed, engaged in fraud or misrepresented any material fact or
20   circumstance that exist[ed] at the time of [the] loss” at issue. See Deluxe Plus Homeowners
     Policy at 6, Ex. B to Leid Decl. (docket no. 14 at 30). Rather, the reports raise questions of fact
     concerning whether the “domestic abuse” exception to the “misrepresentation, fraud or
21
     concealment” exclusion might apply. See id. (indicating that the exclusion “does not apply to
     covered property damage sustained by an insured person if the property damage was caused by
22   an act of domestic abuse by another insured person”).

23

     MINUTE ORDER - 1
              Case 3:19-cv-05857-TSZ Document 73 Filed 04/09/21 Page 2 of 2




 1        (2)    Defendant has filed several documents containing personal identifiers, in
   violation of Local Civil Rule 5.2(a). The Court has recently sealed these materials,
 2 docket nos. 56 and 69, but they were available to the public for a sufficient time that they
   might have been uploaded to and might now be available on private websites unrelated to
 3 and outside the control of the Court. See www.pacermonitor.com; www.law360.com.

 4        (3)    If the parties have not already done so, they shall participate in mediation
   on or before July 23, 2021, and either they or the mediator shall provide a status report to
 5 the Court by July 30, 2021.

 6          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 7          Dated this 9th day of April, 2021.
 8
                                                     William M. McCool
 9                                                   Clerk

10                                                   s/Gail Glass
                                                     Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
